Citation Nr: 0837857	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO. 07-30 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for removal of the right 
eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1957 to April 
1959. This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO). 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2008, and a transcript of the hearing is of record.


FINDING OF FACT

1. The veteran's account of having had total blindness in his 
right eye at the time he was accepted for active military 
service is inherently incredible. 

2. No right eye disability was incurred in or aggravated by 
any incident of active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a right eye disability, including the removal of the right 
eye, are not met. 38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007). The regulations 
implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007). 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). In 
this case, the RO sent the veteran a letter in April 2007, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection. 

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility. Additional private evidence was subsequently 
added to the claims file. 

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
also informed in the April 2007 letter that a disability 
rating and effective date would be assigned if his claim was 
granted. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159. Although no nexus opinion 
has been obtained with respect to the service connection 
issue on appeal, none is needed. Such development is 
necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4). Because not 
all of these conditions have been met, as will be 
discussed below, a VA examination is not necessary. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A. Specifically, 
the Court held that the third element, an indication that 
the current disability or symptoms may be associated with 
service, establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the two.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. 
McLendon, supra. 

As will be discussed below, the appeal is presently denied 
on the basis that the veteran's primary account of having 
been inducted onto active service while blind in his right 
eye is inherently incredible. In these circumstances, 
notwithstanding the lack of the veteran's service medical 
records as also detailed below, there is no medical 
evidence suggesting a nexus. Additionally, there is no 
credible evidence of continuity of symptomatology. 
Although there are two statements in support of the 
veteran's claim from people who have known the veteran 
since prior to service, in which it is noted that the 
veteran injured his right eye prior to service, the Board 
has deemed these statements to be of equally inherent 
incredibility and they are of no probative value. 

While these statements are competent evidence, the Board 
does not find them credible because there is no evidence 
of clinical treatment for the right eye until 1986, which 
is many years after service discharge. Moreover, an August 
2007 medical report from H.N.V., M.D., reveals that the 
veteran was initially seen in 1986 with a "history" of 
trauma to the right eye as a child when he was accidently 
shot with a BB gun. The veteran had cataract surgery in 
December 1986 and an attempted trabeculectomy in April 
1988, but he continued to have problems with the right eye 
and had it removed in January 1992. This report, as well 
as the other medical evidence on file, does not mention an 
injury to the right eye in service.

Thus, there exists no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran. Accordingly, the Board finds that an etiology 
opinion is not "necessary." See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue. 
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing before the undersigned in August 2008. 
The Board additionally finds that general due process 
considerations have been complied with by VA. See 38 C.F.R. 
§ 3.103 (2007). 

As noted, the veteran's service medical records have not been 
located, and are presumed to have been destroyed by fire at 
the National Personnel Records Center. The law provides that 
if potentially relevant records are unavailable, and that 
they may have been destroyed while in the possession of the 
Government, the duty to assist is heightened and VA is 
obligated to advise the claimant of alternative forms of 
evidence that can be developed to substantiate the claim, 
including but not limited to "buddy certificates" and 
letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); 
see Washington v. Nicholson, 19 Vet. App. 362 (2005) 
(Remanding claim to the Board to address VA's duty to 
"exercise greater diligence in assisting the appellant with 
the development of evidence in support of his claim where 
medical records were lost while in VA custody." 

The April 2007 letter fully advised the veteran of potential 
alternative sources of information that could substantiate 
his claim, in accordance with Dixon, supra. 
Additionally, during the August 2008 hearing, the undersigned 
conducted an extensive colloquy with the veteran towards 
ascertaining whether there was any evidence which could 
substantiate the claim. See Stuckey v. West, 13 Vet. App. 163 
(1999); Constantino v. West, 12 Vet. App. 517 (1999) 
((Relative to the regulatory duty of hearing officers under 
38 C.F.R. § 3.103(c)(2), to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be supportive of the claim.)). The Board notes in this 
regard that the transcript of the hearing is in partial error 
in its identification of the questioner, beginning on page 9, 
and that such questioning was primarily by the undersigned. 

There is no evidence that any failure on the part of VA to 
further comply with VCAA reasonably affects the outcome of 
this case, the Board finds that any such omission is 
harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 


Analysis of the Claim

The veteran seeks service connection for removal of the right 
eye. He testified at his August 2008 hearing that his 
preexisting right eye disability was aggravated during 
service by being hit with a rock. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

As a general matter, the accounts of claimants for VA 
benefits are presumed credible during the development stage 
of the claims. King v. Brown, 5 Vet. App. 19 (1993); see, 
e.g., Spalding v. Brown, 10 Vet. App. 6 (1997); Justus v. 
Principi, 3 Vet. App. 510 (1992) (Competent accounts of 
laypersons accepted as credible for the purposes of reopening 
of previously denied claims); Layno v. Brown, 6 Vet. App. 465 
(1994); Harvey v. Brown, 6 Vet. App. 390 (1994) (Competent 
accounts of laypersons seeking increased ratings for service-
connected disorders are presumed credible as to increased 
severity of disorders, triggering requirement for VA 
examination); Beausoleil v. Brown, 8 Vet.App. 459 (1996); 
Robinette v. Brown, 8 Vet.App. 69 (1995) (Reports of 
claimants that evidence exists which is not of record is 
presumed credible, triggering VA's duty to assist in 
obtaining such evidence).  

However, that which is "inherently incredible" is by 
definition not credible. For example, the presumption of 
credibility did not apply if the evidence was inherently 
false or untrue, for example, a male veteran's testimony that 
his alleged service-connected disabilities are the result of 
complications associated with having given birth - 
unquestionably an "inherently incredible" allegation. Duran 
v. Brown, 7 Vet. App. 216, 220 (1994). 

In another case, where the report of the Social Security 
Administration (SSA) reflected that its findings were based 
on the veteran's disability having a "twenty-year history of 
back problems," as evidenced by "medical evidence" and the 
medical evidence as evidenced in the SSA file showed no such 
history, the SSA statement could not be presumed to be 
credible when on its face it conflicted with the lack of 
substantiation as to the medical evidence on which it was 
expressly premised. Godfrey v. Brown, 7 Vet. App. 398, 407 
(1995). Finally, where the veteran sought service connection 
for post-traumatic stress disorder, based upon multiple 
stressors occurring during "combat" in Vietnam, and the 
record clearly showed he had never served in Vietnam, no 
presumption of credibility attached to his statements of his 
in-service claimed stressors. Samuels v. West, 11 Vet. App. 
433 (1998). 

The veteran's essential account in this matter is that at the 
time he was inducted (i.e., "drafted" as is evidenced by 
the "US" prefacing his service number on his report of 
separation from the Armed Forces - DD Form 214), he was 
totally blind in his right eye. See e.g., informal claim 
dated March 2007; statement in support of claim dated 
September 2007; Board hearing transcript). The veteran's 
account is wholly incredible, and the Board accords it no 
probative value.

It is wholly unfathomable that the United States Army would 
have accepted the veteran for active military service had he 
been blind in his right eye. Inherent in the veteran's 
assertion is that U.S. government induction officers and 
various medical examiners would have either ignored or been 
aware of the veteran's vision disorder. Indeed, by his own 
general account, the veteran reports that he periodically 
sought treatment and assistance for right eye irritation 
while on active duty. Stated simply, a responsible medical 
officer, commanding officer, platoon leader or supervising 
non-commissioned officer would have had to note that the 
veteran was blind in his right eye, at one or more times 
throughout the course of his military service. The periods 
for such observation would have been on a daily basis, 
including but not limited to basic marksmanship qualification 
as well as training in the veteran's military occupational 
specialty - "construction machine operator." 

Similarly, the fact that the veteran was accepted into 
military service in 1957 countervails the accounts of L.M. 
and D.C., who relate that the veteran was blind in his right 
eye at the time he entered active military duty. These 
accounts are similarly without credibility, for the reasons 
that are stated as to the veteran's own. 


Finally, the Board has considered the August 2007 letter of 
H.N. Vondrak, M.D., who reported that the veteran first 
consulted his optometric practice in December 1986. Dr. 
Vondrak noted that the veteran then reported a history of 
having had trauma to the right eye when he was a youngster. 

Whatever trauma may have been sustained by the veteran at an 
early age, Dr. Vondrak cannot state. In any event, to the 
extent that Dr. Vondrak believes the veteran's account, or 
that he was blind in his right eye at the time he entered 
active military duty, the explicit or implicit opinion of the 
physician that the appellant is truthful is not necessarily 
probative as to the facts of the account. See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

While a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion - here that the veteran had a right eye 
blindness since childhood and at the time he was inducted 
onto active military service. See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant); see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); (where a 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident. His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness. However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn. The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence. Id. at 386).


In light of the absence of the veteran's service treatment 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).

The unavailability of the veteran's service treatment records 
does not free the veteran from the requirement that he 
provide evidence that he currently has a disability that is 
causally related to service. The presumed loss or destruction 
of Government records does not create an "adverse 
presumption" against the Government - per force, it cannot 
render that which is inherently incredible believable. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and 
Cromer v. Nicholson, 19 Vet. App. 215, 218 (2005); affirmed 
455 F.3d 1346 (2006).

For these reasons, the appeal is denied.


ORDER

Service connection for removal of the right eye is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


